Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 6-8, filed 06/22/2020, with respect to claims 1-16 have been fully considered and are persuasive.  The 103 rejection of claims 1-16 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nery et al.,, US 2017/0249424.
	Regarding claim 1, Nery discloses an ultrasound system with a multimedia information distribution system comprising: 
	a video processor generating a sequence of video frames of at least ultrasound diagnostic images of a sequence of ultrasound diagnostic images (401; paragraph 14, 23 and 34);  

data to generate multimedia data (402; paragraph 14, 23 and 34);  
	a multimedia encoder encoding the multimedia data in the form of a multimedia file (402; paragraph 14, 23 and 34);  
	a media streaming module receiving the said multimedia file and generating a real-time stream of the sequence of multimedia data encoded in the said multimedia file (paragraph 14, 23 and 34);  
	a web server allowing access to the real-time stream of the multimedia data upon request by a remote client to access the said multimedia file (402; paragraph 14, 23 and 34). 
 
	Regarding claim 2, Nery discloses an ultrasound system according to claim 1, wherein it is provided in combination with a client unit comprising: 
	a processing unit executing a web browser and/or a media file reader executed by the said processor or by a dedicated graphic processor (404; paragraph 14, 23 and 34);  
	input devices for generating a request of access (404; paragraph 14, 23 and 34);  
	two-way communication units for sending the request of access to a web server 
and for connecting to the web server and receiving the multimedia data (402; paragraph 14, 23 and 34). 
 
	Regarding claim 3, Nery discloses an ultrasound system according to claim 1, further comprising a sound processor for generating audio data to be sent to the media editor for 
combining the audio data with the ultrasound video frames (paragraph 14, 23 and 34). 

	Regarding claim 6, Blas and Nery disclose an ultrasound system according to claim 1, further comprising at least a camera oriented to catch a field of view encompassing at least the ultrasound probe, the hand of the operator and the area of use of an object under examination 

	Regarding claim 7, Nery discloses an ultrasound system according to claim 1, further comprising at least a microphone for capturing the environmental sounds and especially the voice of at least one operator of the ultrasound system, said audio data captured by the 
microphone being fed to said media editor which is configured to combine said audio data with the ultrasound video frames (paragraph 14-15, 23, 34 and 36). 

	Regarding claim 13, Nery discloses a method for distributing visual, acoustic and textual information generated by an ultrasound system in combination with a remote client, the 
method comprising: 
	generating video, audio and textual data by an ultrasound scanner (401; paragraph 14, 23 and 34);  
	processing in real time the video, audio and textual data for generating a multimedia file combining at least one or more of the said video, acoustic and textual data (402; paragraph 14, 23 and 34);  
	providing a web server to allow access to the said multimedia file in real time (paragraph 14, 23 and 34);  
	providing at least a client connecting the said web server by executing a web browser (404; paragraph 14, 23 and 34). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nery in view of Blas, US 2007/0094052.
	Regarding claim 4, Nery discloses an ultrasound system according to claim 1.
	Nery is silent about a text processor for transforming digital alphanumeric information in video data, the said video data being fed to the said media editor which is configured to combine the said textual information video data with the ultrasound video frames. 
	In an analogous art, Blas discloses a text processor for transforming digital alphanumeric information in video data, the said video data being fed to the said media editor which is configured to combine the said textual information video data with the ultrasound video frames (Blas paragraph 27, 34, 36 and 46). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nery’s system with the teachings of Blas. The motivation would have been to provide all the required data with the images for the benefit of properly identified the images.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nery in view of Collomosse et al., US 2009/0028453.
	Regarding claim 12, Nery discloses an ultrasound system according to claim 1.
	Nery is silent about a comparator unit comparing each following video with the preceding one and discarding from the multimedia file to be generated the video frames identical with the preceding ones thus maintaining only the video frames which are different from the preceding ones. 
	In an analogous art, Collomosse discloses comparing each following video with the preceding one and discarding from the multimedia file to be generated the video frames identical with the preceding ones thus maintaining only the video frames which are different from the preceding ones (paragraph 31 and 107).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nery’s system with the teachings of Collomosse. The motivation would have been to save resources for the benefit of quickly processing the media.
 
	 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nery in view of Ohbitsu, US 9,699,518.
	Regarding claim 16, Nery discloses a method according to claim 13.
	Nery is silent about monitoring the frame rate of the displayed video frames by the client; Comparing the frame rate with a threshold; and Suppressing or discarding from the stream some video frames if the frame rate of the displayed frames is lower than said threshold. 
	In an analogous art, Ohbitsu discloses monitoring the frame rate of the displayed video frames by the client; Comparing the frame rate with a threshold; and Suppressing or discarding from the stream some video frames if the frame rate of the displayed frames is lower than said threshold (col. 15, lines 10-30).
.

Allowable Subject Matter
Claims 5, 8-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421






/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421